DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance. Applicant’s arguments filed in the response of 12/24/2020 has been fully considered and are persuasive. The prior art of record, Tajima and Guo, do not teach or suggest a battery or electronic device comprising an electrode assembly having at least one separator protrusion: a package bag for accommodating the electrode assembly; and a buffer layer arranged between the electrode assembly and the package bag: an adhesive layer arranged between the buffer layer and the at least one separator protrusion; wherein the buffer layer is adhered to the at least one separator protrusion by the adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724